   Case: 1:18-cv-07686 Document #: 917 Filed: 12/23/20 Page 1 of 6 PageID #:9060



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


   In re Lion Air Flight JT 610 Crash                     Lead Case: 1:18-cv-07686

                                                          Honorable Thomas M. Durkin


                                                          This filing applies to
                                                          All Cases




                  THE BOEING COMPANY’S FIFTH STATUS REPORT
                       ON REMAINING INDIVIDUAL ACTIONS
       Boeing hereby provides an updated report on the number and status of the remaining

individual actions.

       As previously reported, more than 90% of the claims arising from the tragic Lion Air

flight JT610 flight have been settled. Boeing appreciates the assistance of the mediator, Judge

Donald O’Connell, in reaching these settlements. As described in Boeing’s previous status

reports, Boeing continues to engage in good-faith negotiations through Judge O’Connell on the

claims that have not yet been settled. In the last two months, the parties have continued to make

progress in finalizing the settlements that were previously agreed upon in principle. Several of

the remaining claims have been mediated but have not yet settled. Other remaining claims are

scheduled for mediation in January and Boeing respectfully requests that the Court continue to

stay the litigation through February 2021 and allow the parties to continue to engage in

mediations and settlement discussions.

                                           Background
       The Plaintiffs and Boeing committed at the outset to negotiate in good faith to settle these

claims for full compensatory damages under the applicable law as assessed based on the facts

and circumstances of each case. May 17, 2019 Joint Case Management Report at 1. The Court

adopted the parties’ proposal and struck all pending deadlines in the litigation to allow the
   Case: 1:18-cv-07686 Document #: 917 Filed: 12/23/20 Page 2 of 6 PageID #:9061




settlement negotiations and mediations to proceed. May 20, 2019 Docket Entry. The parties then

began mediating with the assistance of mediator Hon. Donald O’Connell, former Chief Judge of

the Circuit Court of Cook County. The first mediation was held on July 16, 2019. The parties

have made substantial progress resolving claims, including using virtual mediations due to the

COVID-19 pandemic.

                                  Status of Individual Actions
       Detailed information on the filed cases is provided below, but the following charts

provide a high-level summary of the status of the claims brought in the litigation.


                                             By Action

                                 Dismissed                   67

                              Expected to be
                                                             11
                                Dismissed

                                Remaining                    9

                                   Total                     87



                                           By Decedent

                               Fully Settled                168

                              Partially Settled              6

                              Fully Unsettled                12

                                   Total                    186


       To date, 87 individual actions arising out of the October 29, 2018 accident involving Lion

Air Flight JT 610 have been filed in or removed to this Court. The complaints in these actions

assert wrongful death and other claims on behalf of 186 different decedents out of the 189 people




                                                  2
    Case: 1:18-cv-07686 Document #: 917 Filed: 12/23/20 Page 3 of 6 PageID #:9062




who were on board the accident aircraft.1 Of the 186 claims filed in this Court, 174 have fully or

partially settled and are at various stages of being finalized, as discussed below.

         The claims relating to 132 decedents have been settled and fully dismissed, either as a

result of a stipulation of dismissal or a motion for approval of the settlement. These stipulations

and motions resulted in full dismissal of 67 of the 87 actions filed so far, leaving 20 individual

actions that are currently open. A list of those 20 actions follows below. The 20 open actions

involve claims on behalf of 54 different decedents.

         Of the claims for 54 decedents in the open actions, the plaintiffs and Boeing have fully or

partially settled the claims for 42 of those decedents.2 These settlements are in the process of
being fully documented. Boeing expects that these settlements will lead to additional stipulations

of dismissal and motions for approval of the settlements in the near future. Boeing expects that

the dismissal of these claims will include the full dismissal of 11 of the 20 currently open

actions. Boeing is engaged in settlement discussions and/or mediations with plaintiffs’ counsel

on the remaining filed claims that have not yet settled.

         Considering all claims without regard to whether the claims have been filed in this Court

yet or not, 175 claims have fully or partially settled. This total includes one claim that settled

prior to suit being filed. Boeing has not been presented with claims for two of the decedents on

the aircraft.

                                       List of Currently Open Actions

                CASE NO.              CASE NAME

              1:18-cv-07686           In re: Lion Air Flight JT 610 Crash
                                      Saputra, et al. v. The Boeing Company

1
  Although the claims relating to some decedents have been included in multiple, separate actions, there are 186
different, unique decedents represented in the cases filed to date.
2
  A dispute has arisen with regard to two claims that appeared to settle at a mediation in February. While Boeing
was informed that plaintiffs’ counsel had full client authority to settle those claims, Boeing has subsequently been
advised that those plaintiffs are not presently willing to finalize the settlements. Boeing does not expect to bring a
motion to enforce the apparent settlements, and the settlement offers extended to those plaintiffs remain open.


                                                           3
   Case: 1:18-cv-07686 Document #: 917 Filed: 12/23/20 Page 4 of 6 PageID #:9063




            CASE NO.          CASE NAME

           1:19-cv-00797      Kurniawati v. The Boeing Company

           1:19-cv-01552      Chandra v. The Boeing Company

           1:19-cv-01588      Ellisa v. The Boeing Company

           1:19-cv-01601      Subekti v. The Boeing Company

           1:19-cv-01623      Pranata v. The Boeing Company

           1:19-cv-01701      Wijaya, et al. v. The Boeing Company

           1:19-cv-02764      Oktaviani, et al. v. The Boeing Company

           1:19-cv-02774      Agnes Tjandra, et al. v. The Boeing Company

           1:19-cv-02919      Rosanna Simarmata, et al. v. The Boeing Company

           1:19-cv-03415      Soegiyono v. The Boeing Company

           1:19-cv-05217      Komar, et al. v. The Boeing Company

           1:19-cv-05220      Liyanah, et al. v. The Boeing Company

           1:19-cv-05311      Soegiyono v. The Boeing Company

           1:19-cv-07091      Smith, et al. v. The Boeing Company, et al,

           1:20-cv-02643      Abidin, et al. v. The Boeing Company

           1:20-cv-04137      Suryati v. The Boeing Company

           1:20-cv-05498      Sethi v. The Boeing Company

           1:20-cv-05773      Khan v. The Boeing Company

           1:20-cv-06380      Rejeki et al. v. The Boeing Company


                                          Conclusion

       Pursuant to the mediation process approved by the Court and with the assistance of Judge

O’Connell, the parties have made remarkable progress in resolving these claims. Several of the

remaining claims have been mediated but have not yet settled. Other remaining cases are


                                               4
   Case: 1:18-cv-07686 Document #: 917 Filed: 12/23/20 Page 5 of 6 PageID #:9064




scheduled for mediation in January. Boeing, therefore, believes that additional claims will be

resolved through further negotiations and mediations. Boeing respectfully requests that the Court

continue to stay the litigation through February 2021 and allow the parties to continue to engage

in mediations.

  DATED: December 23, 2020                    THE BOEING COMPANY


                                              By: /s/ Mack H. Shultz, Jr.
                                                 One of its Attorneys



Bates McIntyre Larson                                Mack H. Shultz, Jr.
BLarson@perkinscoie.com                              MShultz@perkinscoie.com
Daniel T. Burley                                     Gretchen M. Paine
DBurley@perkinscoie.com                              GPaine@perkinscoie.com
Perkins Coie LLP                                     Perkins Coie LLP
131 S. Dearborn, Suite 1700                          1201 Third Avenue, Suite 4900
Chicago, Illinois 60603-5559                         Seattle, Washington 98101-3099
Phone: (312) 324-8400                                Phone: (206) 359-8000
Fax: (312) 324-9400                                  Fax: (206) 359-9000




                                                5
   Case: 1:18-cv-07686 Document #: 917 Filed: 12/23/20 Page 6 of 6 PageID #:9065




                                 CERTIFICATE OF SERVICE

        I, Mack H. Shultz, Jr., certify that on December 23, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all attorneys of record. I also certify that I served the foregoing by email to the
following attorneys:


 Filippo Marchino
 fm@xlawx.com
 Tom Cassaro
 tc@xlawx.com
 Thomas Gray
 tg@xlawx.com
 THE X-LAW GROUP, P.C.
 625 Fair Oaks Ave., Suite 390
 South Pasadena, CA 91030
 Tel: (213) 599-3380




I certify under penalty of perjury that the foregoing is true and correct.

DATED this 23rd day of December 2020.


                                                /s/    Mack H. Shultz, Jr.
                                               PERKINS COIE LLP
                                               1201 Third Avenue, Suite 4900
                                               Seattle, Washington 98101-3099
                                               Phone: (206) 359-8000
                                               Fax: (206) 359-9000




                                                  2
